MACK, C. J.
Epitomized Opinion
Action at law for infringement of a patent relating to pneumatic carpet sweeper. At the close of the testimony, the court directed a verdict for the' defendant on the ground that there was no issue of fact for the jury to decide. The plaintiff alleges error in not leaving- the question of infringement to the jury. The Circuit Court affirmed the judgment.
1. The question of infringement on. the record involved no issue of fact for the jury.
• 2. Where there is no substantial dispute as to technical terms or meaning affaeting the interpretation of claims and no substantial dispute as to funcetions or component elements of the alleged infringing device, it is a question for the court and not for the jury.